Citation Nr: 1521018	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.W., K.W., and E.S.



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from October 1972 to November 1977 and from December 1990 to June 1991.  He died in March 2007.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claim is associated with the Nashville, Tennessee, RO.

The appellant testified at a video hearing before the undersigned Veterans Law Judge in July 2013.  The transcript of the hearing is of record.

This issue was previously remanded by the Board in May 2014. 


FINDINGS OF FACT

1.  The Veteran died in March 2007; a death certificate lists septic shock, multisystem organ failure, and ventilator dependent tetraplegi as the causes of death.  The death certificate also listed osteomyelitis and multiple pneumoniae as other significant conditions contributing to death but not result in the underlying cause. 

2.  The Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment; nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claim being decided herein.

VA notified the appellant in March 2011 of the information and evidence needed to substantiate and complete a claim for compensation under 38 U.S.C.A. § 1151, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the March 2011 letter, the RO notified the appellant that she needed to submit evidence that shows that the VA hospitalization or treatment in question not only resulted in death, but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim.  Specifically, these included the medical records documenting the Veteran's medical care immediately prior to his death.

In Hupp v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that proper notice in a case for benefits related to a veteran's death must include 1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; 2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007).

During the Veteran's lifetime, service connection was not established for any service-connected disability. 

The appellant was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in July 2013.  The RO has obtained the Veteran's service treatment records, VA records, and private treatment records.  The appellant has furnished a copy of the Veteran's death certificate.  The appellant has not identified any additionally available evidence for consideration in her appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, VA opinions were provided in conjunction with the appellant's claim in May 2011 and February 2015.  When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions to the extent relied on are adequate as the opinions are predicated on a review of the Veteran's history and the opinions expressed are by medical experts, who have applied analysis to the significant facts of the case in order to reach the conclusions reached the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.).  In May 2014, the Board remanded the claim for an additional VA opinion.  The February 2015 opinion was detailed and provided a medical rationale in support of its conclusions.  As such, the duty to assist has been satisfied and as discussed further below, an independent medical opinion is not warranted.

In light of above, the Board concludes that the prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The appellant has been afforded a video hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing the VLJ fully explained the issue on appeal.  With respect to any further duties under 38 C.F.R. § 3.103(c)(2), neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.

II.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151

The appellant contends that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's treatment from the Nashville and Memphis VA Medical Centers (VAMC) was negligent, as evidenced by the development of a decubitus ulcer and an infection, and eventually resulted in the Veteran's death.

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a claimant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto.  With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1),(2) (2014).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).

The appellant asserts that a decubitus ulcer, which manifested while in the VA hospital, was neglected and led to an infection which caused or materially aided in the Veteran's death. 

Before the matters of negligence, informed consent, or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for DIC benefits must fail.

The Veteran entered the VA hospital in Nashville in January 2006.  He sought care because he had been unable to use his legs for the prior four weeks, had dry gangrene of his toes, and had recently become incontinent of bowel and bladder.  An anterior cervical discectomy and fusion (ACDF) was performed at the VAMC in Nashville, but there was little improvement.  The Veteran was then moved to the Memphis VAMC which specialized in spinal cord injury recovery.  The Veteran's condition continued to deteriorate and he was placed on a ventilator.  He had several ventilator associated problems including pneumonia, dementia, chronic renal insufficiency associated with proteinuria and bouts of acute renal failure.  The paraplegia in his legs progressed to quadriplegia.  A March 20, 2007, discharge planning report noted that the Veteran was diagnosed with cervical myelopathy, neurogenic bowel and bladder, decubitus ulcer, osteomyelitis, heart failure, fungemia, septicemia renal failure, ventilator dependence, respiratory failure, aspiration pneumonia, dry gangrene, hypertension, dyslipidemia, diabetes mellitus, and gastric cancer.  The Veteran's death certificate stated that he died of septic shock due to multisystem organ failure and ventilator dependent tetraplegia.

The weight of the evidence of record is against a finding that his VA treatment received beginning in January 2006, to include a formation of a decubitus ulcer, proximately caused the Veteran's death.

According to a May 2011 VA medical opinion, the VA physician found the records show the Veteran was severely ill with progressive illnesses noted in his medical records, including paraplegia with loss of bowel and bladder control, which during the course of his hospitalization progressed to reported quadriplegia; a pontine ischemic event in the brain; gastrointestinal cancer which was treated with chemotherapy; hypertension; and diabetes mellitus type II.  The examiner noted that the Veteran was hospitalized and ventilator dependent for more than a year prior to his death.  It appears that his illnesses were beyond the scope of his body to cope with, and beyond the reach of current medical science to cure.  The Veteran passed away due to the cumulative insults of his multiple illnesses resulting in septic shock and multi-organ failure.  Memphis VAMC records indicate that the Veteran was severely debilitated and had multiple co-morbid conditions which contributed to his death, in spite of the medical devices, instruments, and care available at the Memphis VAMC.  The examiner opined that his death, while tragic, was not due to negligence on the part of the Memphis VAMC.

During a July 2013 hearing, the appellant reported that the Veteran initially went to the hospital due to recurring falls.  He was admitted and treated with surgery for his spine.  Within a matter of days, the Veteran was debilitated and developed a decubitus ulcer.  He was treated for multiple infections and was on multiple medications.  He eventually was placed on a ventilator.  He continued to decline until his death.  

In February 2015, an additional opinion was obtained.  The examiner reviewed the claims files and available clinical information.  The examiner noted that the Veterans VA clinical course began in January 2006 when he was transferred to Nashville VA from an outside hospital.  At that time, he described approximately four to six week history of gradual onset of bilateral lower extremity weakness along with loss of bowel and bladder control.  A workup included appropriate labs, positron emission tomography (PET) scan, and magnetic resonance imaging (MRI) of the brain, cervical spine, thoracolumbar spine, and lumbar spine.  The workup was unrevealing except for cervical stenosis at C4/5, C5/6.  As his symptoms had worsened over 1-2 months, acute surgical intervention was not needed but there was hope for some recovery and possible prevention of further deterioration with decompressive cervical spine surgery.  He underwent cervical spine surgery in January 2006 and tolerated surgery well.  Though there were no complications noted,  there was no post-op improvement.  He was then transferred to Spinal Cord Injury Center (SCI) at the VAMC Memphis for further care and rehabilitation in February 2006.  He remained at Memphis SCI for greater than one year but had an unfortunate downhill course including recurrent pneumonia, dementia, both acute kidney injury (aki) and chronic kidney disease (ckd), and hospital course ended in sepsis and multiorgan failure which ultimately took his life.  He had multiple consultants involved throughout his course including nephrology, infectious disease (ID), hematology, oncology, palliative care, and surgery.  Every possible medical effort was put into his care but ultimately he passed on due to his progressive underlying illness.  Thus, there is no evidence that demonstrates that the Veteran's death was caused by VA hospital care or surgical treatment, to include as a result of a failure to timely diagnose and properly treat a disease or injury.

The May 2011 and February 2015 VA physicians thoroughly reviewed the claims file, discussed the Veteran's certificate of death, and based their medical opinions on review of the record.  Additionally, the February 2015 VA physician considered the appellant's contentions including those regarding the decubitus ulcer and infections.  The summary provided by the February 2015 VA examiner of the relevant treatment records is consistent with the record and the examiner provided sound rationale in support of the conclusion.  There is no competent medical opinion to the contrary of record.  For these reasons, the examiners' opinions are afforded great probative value.

Although the appellant and her representative contend that the decubitus ulcer at VA caused the infection which lead to the Veteran's death, the Board affords the opinions provided by the May 2011 and February 2015 VA reviewing physicians more probative value.  The VA medical reviewers, unlike the appellant and her representative, have medical training and expertise and are able to render competent opinions with respect to the medical question of whether the Veteran has additional disability or death caused by VA negligence or fault or an event not reasonably foreseeable.  The appellant, as a layperson without relevant medical qualifications, is not competent to render such a medical opinion and, therefore, her opinion is afforded significantly less probative value.

Acknowledgement is given to the appellant's assertions, and numerous statements, that the Veteran's death was a result of treatment in VA care.  However, the appellant has not demonstrated competence to provide an opinion as to the onset or cause of a complex medical diagnosis, and the record does not support her assertion that VA treatment proximately caused the Veteran's demise.

The appellant is competent to describe observable symptomatology and the sequences of certain events, but she is not competent to medically associate the Veteran's death with his VA hospital treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Such medical associations must be made by persons with medical expertise, and as such, cannot be ascertained through lay observation alone.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with his subsequent VA treatment.

Thus, in the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the May 2011 and February 2015 VA examiners' opinions.

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities or death which is demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of death due to VA medical treatment, the matters of (un)foreseeability, or whether the appellant provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.  38 U.S.C.A § 5107(b).



ORDER

Dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for cause of death due to medical treatment by the Department of Veterans Affairs is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


